NUMBER 13-10-406-CR
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT
OF TEXAS
 
CORPUS CHRISTI - EDINBURG  
                                                                                                                     

 
GUILLERMO RODRIGUEZ
aka WILLIE RODRIGUEZ,        Appellant,
 
v.
 
THE STATE OF TEXAS,                         
                             Appellee.
                                                                                                                     
  
 
On appeal from the 40th
District Court 
of Ellis County,
Texas.
                                                                                                                     

 
MEMORANDUM OPINION
 
Before Justices
Garza, Benavides, and Vela  
Memorandum Opinion by
Justice Vela
                                                                                                                                    
A jury convicted appellant, Guillermo
Rodriguez aka Willie Rodriguez, of assault on a public servant, a third-degree
felony.  See Tex. Penal Code Ann.
§ 22.01(a)(1), (b)(1) (Vernon Supp. 2010).  After finding that appellant had
two prior felony convictions, the jury assessed punishment at thirty years’
imprisonment.  By two issues, appellant challenges the legal and factual
sufficiency of the evidence to support his conviction.  We affirm.
I. Factual Background
            In the early morning of July 9, 2009, Debra
Murray, an Ellis County Sheriff’s Department dispatcher, received a 9-1-1 call
from Kandice Lemley, who said she was at “the domes in Italy [Texas]” and that
“Willie” was “yanking on her and throwing beer bottles at her and chasing
her.”  Murray dispatched several law enforcement officers to the scene,
including Officer Chris Bentley and his partner, Officer Mike Adams.
Officer Bentley, a police officer with
the City of Italy Police Department, testified that when he and Officer Adams
arrived at the scene, they talked to Lemley, who told them appellant had “gone
into his dome,” which Officer Bentley described as an efficiency apartment. 
After Officer Adams pounded several times on appellant’s front door, appellant
came out and told Officers Bentley and Adams that he had thrown beer bottles at
Lemley.  Officer Adams tried to arrest appellant, but he “pushed away from”
Officer Adams and tried to go back into his dome.  Appellant, who appeared
intoxicated, struggled with the officers, and they had to pepper spray him in
order to handcuff his hands behind his back.  At that time, Officer Chin parked
his police car outside appellant’s dome.  As Officers Bentley and Adams
escorted appellant to Officer Chin’s car, appellant told them he was not going
to jail and kicked the door of Officer Chin’s car, putting a dent in the door. 
Officer Bentley testified appellant’s act of kicking the door “knocked us off
balance and we all fell.”  He stated that when they fell, “my left elbow being
in his [appellant’s] back, it hit the concrete.  We all fell on it.”  When the
prosecutor asked him, “[W]hen your elbow hit the ground, did it cause you
pain?”, he replied, “Yes, sir,” and said that “[i]t was a lot of pain . . . not
only was it hurt, everyone was laying on it and I couldn’t get it out.  It was
pinned down.”  After Officers Chin and Adams put appellant into the police car,
appellant “started beating his head against the window.”
While Officer Bentley was still at the
scene, paramedics gave him an ice pack to put on his elbow.  At the hospital,
Officer Bentley learned that there “could be” a small cracked bone in his
elbow.
Officer Bentley testified that at the
time he injured his elbow, he was wearing “a distinctive uniform of the Italy
Police Department.”  He stated that the uniform was a “Class B uniform,”
meaning “[i]t is a little more flexible.  It has cargo pockets on the pants. 
It has police across the back.  It has a sewn on badge opposed to it being
pinned on.”  He stated the badge is “clearly visible” and that he had
“[p]atches on both arms. . . .”  He also testified he was driving “a marked
police vehicle.  It has police on both sides of it.  It has a light bar on it”
that was “activated.”  He explained that Officer Chin’s police car was a
“marked vehicle” that had “an in-window lighting system that is not out on the
outside.  It’s marked police in red on the side.”
On cross-examination, Officer Bentley
testified that “[a]s he [appellant] was falling from kicking the door, it
forced me to the ground.”  He stated that “[w]hen he [appellant] fell, my arm
was inside his arm, and when he fell, it pulled me to the ground.”
On re-direct-examination, when the
prosecutor asked Officer Bentley, “Why did you-all fall?”, he said, “Because he
kicked the door so hard that it knocked him off balance and it knocked us off
balance.”  After this response, the prosecutor asked, “And pushed you?”  He
said, “And pushed us to the ground.”  When the prosecutor asked him, “You fell
because he kicked the door, pushed in to both you and Officer Adams and down
everybody went?”, he said, “Yes, sir.”  Next, the prosecutor asked him, “And as
he went down, he pulled you down as well?”  To this, he said, “Yes, sir.”
Appellant testified that on the evening
in question, Lemley came to his residence and drank two beers.  At that time,
she asked him for money so she could pay her rent.  When he told her he did not
have any money to give her, she left.  He testified he “had a few beers after
she left, but I wasn’t intoxicated.”  He stated he did not throw beer bottles
at Lemley, and he said he did not tell Officer Bentley that he had thrown beer
bottles at her.
Appellant testified that when he opened
his front door, “they rushed in and grabbed me and started trying to pull me
out.”  He said that “they pushed me to the car and all this time they tried to
rush my head into the . . . cop car.”  He said that after they put him in
handcuffs, “and . . . after they tried to run my head into the . . . cop car, I
put my foot to stop them from running my head. . . .”  He explained that “[I]
put my foot up so I wouldn’t . . . hit my head.  And then . . . that’s when
they . . . threw me to the ground.    And we all three fell, but he did not
fall up under me because I fell up under my wrist, on my arm. . . .”  When
defense counsel asked appellant, “What, in fact, to your knowledge, what made
the dent in the car?”, he said, “[P]robably when I put my . . . foot up there
to stop them from . . . running my head into it.”  However, he also stated, “It
wasn’t . . . dented when I . . . left, when they put me in there.  I couldn’t
have done that big old dent.”  When defense counsel asked him if he “intentionally,
knowingly, or recklessly cause[d] bodily injury to [Officer] Bentley?”, he
said, “No, sir.”  When asked if he had “push[ed] or pull[ed]” Officer Bentley
to the ground, he said, “No, sir.”  
On cross-examination, appellant testified
he did not know that Officer Bentley was a police officer, and he did not know
when Officer Bentley received his injury.  He testified he was not handcuffed
when the officers took him to the police car and that “[t]hey were running
[him] head first into the car[.]”  When he put his foot up to stop them,
“[e]verybody went to the ground[.]”  Afterwards, the officers handcuffed him
and then pepper sprayed him.  
II. Discussion
            In issue one, appellant argues the evidence
is legally insufficient to support his conviction for assault on a public
servant.  In issue two, he argues the evidence is factually insufficient to
support his conviction for assault on a public servant.  We review his
sufficiency complaints under only the standard set out in Jackson v. Virginia,
443 U.S. 307, 319 (1979).  See Brooks v. State, 323 S.W.3d 893, 895
(Tex. Crim. App. 2010) (overruling Clewis v. State, 922 S.W.2d 126 (Tex.
Crim. App. 1996)).
A. Standard of Review
            “When
conducting a legal sufficiency review, a court must ask whether ‘any
rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt’—not whether ‘it believes that the evidence at
trial established guilt beyond a reasonable doubt.’”  Laster v. State,
275 S.W.3d 512, 517 (Tex. Crim. App. 2009) (quoting Jackson, 443 U.S. at
318-19) (emphasis in original).  “In doing so, we assess all of the evidence
‘in the light most favorable to the prosecution.’”  Id. (quoting Jackson,
443 U.S. at 319).  “After giving proper deference to the fact finder’s role, we
will uphold the verdict unless a rational fact finder must have had reasonable
doubt as to any essential element.”  Id. at 518.  We must presume that
the fact finder resolved any conflicting inferences in favor of the prosecution
and defer to that resolution.  Jackson, 443 U.S. at 326.
1. Applicable Law
            Our review of a legal sufficiency challenge
should be examined under the principles of review for a hypothetically correct
jury charge.  Grotti v. State, 273 S.W.3d 273, 280-81 (Tex. Crim. App.
2008).  “‘Such a charge [is] one that accurately sets out the law, is
authorized by the indictment, does not unnecessarily increase the State’s
burden of proof, or unnecessarily restrict the State’s theories of liability,
and adequately describes the particular offense for which the defendant was
tried.’”  Villarreal v. State, 286 S.W.3d 321, 327 (Tex. Crim. App.
2009) (quoting Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.
1997)).
To
prove the offense of assault on a public servant, the State must prove that: 
(1) appellant intentionally, knowingly, or recklessly caused bodily injury to
Officer Bentley; (2) Officer Bentley was a public servant; (3) appellant knew
Officer Bentley was a public servant; and (4) Officer Bentley was lawfully
discharging his official duties at the time of the assault.  See Tex. Penal Code Ann. § 22.01(b)(1); Chadwick
v. State, 277 S.W.3d 99, 105 (Tex. App.−Austin 2009), aff’d on
other grounds, 309 S.W.3d 558 (Tex. Crim. App. 2010); see also Hall v.
State, 158 S.W.3d 470, 473 (Tex. Crim. App. 2003).  Bodily injury is
defined as “physical pain, illness, or any impairment of physical condition.”  Id.
§ 1.07(a)(8) (Vernon Supp. 2010).  In this case, the charge stated, in relevant
part, that the jury could convict appellant of assault on a public servant if
it found “from the evidence beyond a reasonable doubt that on or about July 9,
2009, . . . [appellant] did intentionally or knowingly or recklessly cause
bodily injury to Chris Bentley by pushing or pulling him to the ground, and the
defendant did then and there know that the said Chris Bentley was then and
there a public servant, to-wit:  a peace officer, and that the said Chris
Bentley was then and there lawfully discharging an official duty, to-wit: 
arresting the said [appellant]. . . .”
2. Analysis
            In this case, a rational jury could have
determined the following from the evidence:  (1)  Officer Bentley testified
that appellant “pulled me to the ground” and “pushed us to
the ground” when appellant kicked the door of the police car; (2) when
appellant pulled Officer Bentley to the ground, he caused physical pain to
Officer Bentley; (3) at the time of the assault, Officer Bentley was on duty as
a City of Italy police officer, who was engaged in the lawful discharge of an
official duty of arresting appellant; (4) that at the time of the assault,
Officer Bentley was in uniform and wearing a badge; and (5) appellant was aware
Officer Bentley was a police officer.  To the extent that Officer Bentley’s
testimony conflicted with appellant’s testimony, it was within the jury’s
province to resolve the conflicts.  See Vasquez v. State, 67 S.W.3d 229,
237 (Tex. Crim. App. 2002).
            After viewing the evidence in the light most
favorable to the verdict, we hold the evidence is legally sufficient to support
the conviction for assault on a public servant beyond a reasonable doubt. 
Issues one and two are overruled.
III. Conclusion
            We affirm the trial court’s judgment. 
 
 
 
 
                                                                                         ROSE
VELA
                                                                                         Justice
 
Do not publish.
Tex.
R. App. P.
47.2(b).
 
Delivered and filed
the 3rd 
day of February, 2011.